      Case 1:20-cv-02030-PGG-BCM Document 16 Filed 04/17/20 Page 1 of 2




Tilton Beldner LLP                                                        www.tiltonbeldner.com
                                                                                    626 RXR Plaza
                                                                            Uniondale, NY 11556
                                                                       Direct Tel.: (516) 262-3602
                                                                              Fax: (516) 324-3170
                                                                      jbeldner@tiltonbeldner.com
              4/17/20             Application GRANTED. The initial case management conference
                                  scheduled for April 27, 2020, is ADJOURNED sine die. No later
                                  than seven days after the conclusion of mediation, the parties
                                  shall file a joint letter informing the Court whether the parties
Via ECF                           resolved the case through mediation and, if not, proposing three
                                  dates in the following three weeks for a rescheduled initial
Hon. Judge Barbara Moses
                                  case management conference. SO ORDERED.
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY, 10007               _________________________________
                                  Barbara Moses, U.S.M.J., April 17, 2020
  Re: Dejesus v. 2078 Arthur LLC, et al (20-CV-2030)

Dear Hon. Judge Moses:

        This office is co-counsel in our representation of Defendants in the above referenced
matter, and I write to respectfully request an adjournment of the Initial Pretrial Conference
currently scheduled for April 27, 2020.

        By way of background, this action involves claims brought pursuant to the Fair Labor
Standards Act (“FLSA”) and New York Labor Law (“NYLL”). The case was originally filed in
Bronx County Supreme Court, and thereafter removed to the Southern District. On March 25,
2020, Defendants filed a letter addressed to District Judge Gardephe requesting a pre-motion
conference, in anticipation of a motion to dismiss pursuant to Federal Rule 12(b)(6). In addition,
the case was referred to mediation, and a mediator has been assigned to the case from the Southern
District. The parties are in the process of scheduling the mediation, and are hopeful that mediation
will result in resolution of the case.

        In the light of the foregoing, the parties respectfully request that the Initial Pretrial
Conference before Your Honor be adjourned to a date that follows the mediation, and/or the
disposition of Defendants’ motion to dismiss. The parties further request that the deadlines for all
pre-conference submissions be likewise adjourned. I have conferred with Mr. Fausto Zapata Jr.,
Esq., counsel for Plaintiff, and he consents to this request. The is the first request for an
adjournment of the Initial Pretrial Conference.

       Thank you for your time and consideration regarding this matter.
      Case 1:20-cv-02030-PGG-BCM Document 16 Filed 04/17/20 Page 2 of 2



                                         Very truly yours,


                                         _______/S/___________
                                         Joshua Beldner

CC:   VIA ECF
      Counsel for all parties
